DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 15-16, in the reply filed on 09/27/2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Pub No 2008/0213607) in view of Nakayasu et al. (PN 10118988).
With regards to claim 1, Morita teaches a method of producing a multilayer film (Abstract) comprising continuously coextruding from a T-die a multilayer film (¶ 0052).  Morita teaches that the film comprises a first and second coat layer (1, transparent resins A and B) on opposing sides of a core layer (2, transparent resin C) as seen in Fig. 1A in which both the coat layers and the substrate layers are transparent (¶ 0038).  Morita teaches using acrylic resins for the coating layers (transparent resin A and B, ¶ 0028, 0084) and teaches using polycarbonate such as aromatic polycarbonate for the core layer (transparent resin C, ¶ 0028, 0084, 0087).  As seen in Fig. 3, Morita teaches feeding and pressing the molten film of the multilayer film between a first mirror-finished rotating body (8) and a second mirror-finished rotating body (7), holding the film against the first body and sending the pressed film to a subsequent third mirror-finished body that rotates (9) (¶ 0132).  Morita teaches that the temperature of the rolls is dependent upon the glass transition temperature of the transparent resins used, and is generally from 30-180 degrees Celsius with roll 7 at a lower 
In a similar field of endeavor, Nakayasu teaches a synthetic resin laminated sheet in which an aromatic polycarbonate substrate layer is coextruded with an acrylic layer on at least one surface (Abstract, col 5 ln 38-col 8 ln 37).  Nakayasu teaches a similar method in which a T-die is used to coextrude the layers followed by chilled rollers (col 23 ln 19-53).  Nakayasu teaches a similar range for the temperature of the chill rolls to that of Morita, and teaches an exemplary acrylic with a glass transition temperature of 105 degrees Celsius is extruded to contact chill rolls having a temperature of 110 degrees, 100 degrees, and 110 degrees Celsius (col 27 ln 1-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize chill roll temperatures within plus or minus five degrees Celsius of the glass transition temperature of an acrylic layer in Morita as taught by Nakayasu as both relate to coextruding acrylic and polycarbonate films that are chilled on a series of rollers presenting a reasonable expectation of success, and Morita teaches that the temperature of the rolls is dependent upon the glass transition temperature of the material without specificity prompting one of ordinary skill to look to related art. 
 With regards to the glass transition temperature of the polycarbonate satisfying equation 3 of the claim, Nakayasu teaches that the glass transition temperature of a polycarbonate in a polycarbonate/acrylic multilayer film similar to that of Morita should preferably be within 30 degrees Celsius of the glass 
With regards to claim 2, Nakayasu teaches that the glass transition temperature of a polycarbonate in a polycarbonate/acrylic multilayer film similar to that of Morita should preferably be within 30 degrees Celsius of the glass transition temperature of the acrylic layer in order to prevent defects (col 24 ln 33-49).
With regards to claim 3, Nakayasu as applied to claim 1 above teaches using 119 degrees Celsius.
With regards to claims 6 and 7, Morita in view of Nakayasu as applied to claim 1 above teaches producing a multilayer film in which an acrylic layer (interpreted to read upon a hard coat) is applied to both sides of the film which is interpreted to read upon being an article.
With regards to claim 15, Morita teaches the temperature of the second roll is less than the temperature of the first roll as applied to claim 1 above.
With regards to claim 16, Morita in view of Nakayasu as applied to claim 1 above, teaches using a glass transition temperature of 119 degrees Celsius for the polycarbonate and teaches third roll value of 110 degrees Celsius.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742